Exhibit 10.4 English Translation Confidential June 23, 2011 Bloomgain Investment Limited and CDI CHINA, INC. in regards to Acquisition of 51% Interest in Pan Asia Magnesium Co., Ltd Addendum (III) to the Stock Transfer Agreement Addendum III to the Stock Transfer Agreement (“Addendum II”) signed by the below parties on June 23, 2011. Bloomgain Investment Limited，a Limited Liability Company registered in the British Virgin Islands, registered address is: OMC Chambers, P.O. Box3152, Road Town, Tortola, British Virgin Islands (“Buyer”); CDI CHINA, INC.，a Limited Liability Company registered in Florida, USA, registered address is: 431 Fairway Drive, Suite 200 Deerfield Beach, FL 33441 U.S.A (“Seller”) Together the Buyer and Seller may be referred to as the “Parties”; “Party” refers to any one of the Parties. Through negotiation and consultation, the Parties agrees to sign this addendum to the Pan Asia 51% stock transfer agreement (“Original Agreement”) dated March 7, 2011 and the Addendum I and Addendum II to the stock transfer agreement (“Addendum I” and “Addendum II”, respectively) of Pan Asia Magnesium Co., Ltd (“Target Company”) dated March 7, 2011. I. The clause in regards to the payment time under Section 3.2 of the Agreement is hereby amended from the “15 days” to “90 days”. II. Section 4.3 of the Agreement is hereby amended from “60 days after the date of execution” to “after the date of execution, prior to August 15, 2011”. III. If there is dispute between this addendum and the Original Agreement, the Addendum I or Addendum II, this Addendum III shall prevail. This Addendum III shall act as supplementary agreement to the Agreement, and is automatically terminated at the termination of the Agreement. IV. This Addendum III shall have four copies of the same format, each party holds two copies. No text below IN WITNESS WHEREOF, the parties signed this agreement dated above. Authorized Representative /s/ Wuliang Zhang Bloomgain Investment Limited Authorized Representative /s/ Yuwei Huang CDI CHINA, INC.
